Citation Nr: 1447627	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure therein.

2.  Entitlement to service connection for a respiratory disability, to include bronchitis, asthma, emphysema, and chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In October 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the record. 

In April 2013, the Board issued a decision that denied service connection for hypertension, and remanded for further development the issue of entitlement to service connection for a respiratory disability.  

The Veteran appealed the Board's April 2013 denial of service connection for hypertension to the Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued an order granting a Joint Motion for Partial Remand, which set aside and remanded to the Board the portion of the Board's April 2013 decision that denied service connection for hypertension 

The Board points out that in a January 2010 decision, the Board referred the issue of service connection for hay fever and/or allergies.  In addition to raising the claim in an August 2009 substantive appeal, the Veteran also submitted lay statements from family members dated in January 2010 pertaining to allergies and hay fever.  As it does not appear that any additional action has been taken on that claim, the matter is once again referred to AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for service connection for hypertension, the parties to the April 2014 Joint Motion have determined that the March 2010 VA examination upon which the Board relied to deny the Veteran's hypertension claim, is inadequate or otherwise incomplete, remand is necessary to secure an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); 38 U.S.C.A. §§ 1111, 5103A(d); 38 C.F.R. § 3.159 (c)(4).  Additionally, as the Veteran claims that his hypertension is secondary to his respiratory disorder, which is being remanded herein, the hypertension claim is also remanded as inextricably intertwined with the respiratory claim.

Regarding the Veteran's respiratory claim, the Board finds that remand is also necessary for an addendum opinion from the VA specialist who provided an August 2013 opinion.  That examiner offered a diagnosis of "most likely 'asthmatic bronchitis' where bronchospasm is superimposed on underlying...emphysema," and described the bronchospasm as nonspecific with many common triggers.  The examiner stated that there is no known relationship between Agent Orange exposure and asthma or bronchitis.  However, he did not discuss whether the diagnosed respiratory disorder is causally or etiologically related to any other aspect of the Veteran's military service, to include his claimed exposure to burning fumes, or to the June 1968 findings in service of increased bronchial sounds on inhalation and x-ray evidence suggestive of a left perihilar infiltrate.  Nor did the specialist address the 2012 VHA opinion, which suggests that if the Veteran has asthma it may be related to service, or the statements of Dr. D.H. as requested by the Board.  Thus, remand is necessary for an addendum opinion.

The Board also notes that, in addition to the Veteran's claimed in-service exposures, and his tobacco history, his post-service occupational records show additional exposure to solvents (degreasing agents), chemicals, saw dust, and soldering fumes.  They also show a clear chest x-ray in 1970, a 1973 report of a tickle in the throat, December 1985 pulmonary function testing, and a December 1985 clear chest x-ray.  The significance of those post-service exposures and findings should also be considered.

On remand, the Veteran should be provided the opportunity to submit any ongoing treatment records related to his hypertension and respiratory disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he received any treatment for any hypertension or respiratory disorder from 2013 until the present.  After securing the necessary release(s), obtain those records that have not been previously secured, to include the complete records from all pertinent consultations, testing and imaging.

To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  Inform the Veteran and his representative of the negative results and provide them with an opportunity to secure the records.

2.  Arrange for the Veteran to undergo an appropriate VA examination to ascertain the current nature and etiology of his hypertension.  The virtual claims folder should be made available for review in connection with the examination.   The examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's hypertension first manifested in or is otherwise related to the Veteran's military service, to include medications prescribed for hay fever/allergies therein, or the arguably elevated blood pressure reading noted during separation examination in April 1970.

If the examiner finds that it is less likely as not that the Veteran's hypertension is related to service, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused by or is aggravated (permanently worsened) by any respiratory disorder. 

A complete rationale for all conclusions reached should be provided.  

3.  Obtain an addendum opinion from the pulmonologist who provided the August 2013 opinion, or, if unavailable, from another qualified specialist.  The pulmonologist is requested to review the claims file and provide an opinion based on record review.

The opinion should include a discussion of the effect and significance, if any, of the Veteran's in-service and post-service lung findings and exposures, and the unconfirmed PFT reports, statements from Dr. D.H., and the 2012 VHA medical opinion.  Again, the pulmonologist must clearly set forth the Veteran's current respiratory diagnoses, and for any respiratory disorder diagnosed, the pulmonologist must opine whether any diagnosed respiratory disorder is causally or etiologically related to military service, including exposure to herbicides, burning fumes, or some other cause or causes, to include the use of tobacco.

If the pulmonologist concludes that a respiratory disorder is related to the Veteran's service, she or he should also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused by or is aggravated (permanently worsened) by any diagnosed respiratory disorder. 

A complete rationale for all conclusions reached should be provided.  

4.  After completing any additional notification and/or development action deemed warranted by the record, review the record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



